Citation Nr: 1023002	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-35 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for disability claimed 
as dental condition with nerve damage to the tongue.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The Veteran appeared and testified at 
a January 2007 Travel Board hearing that was held at the New 
York RO.

This matter was previously remanded by the Board in June 2007 
for further development which was to include:  efforts to 
obtain private treatment records from Dr. W.R.; efforts to 
obtain Air Force documents that corroborated the Veteran's 
reported service in Vietnam and exposure to herbicides during 
his service in Japan; scheduling the Veteran for separate VA 
examinations to determine the etiology of his claimed back 
and dental disorders; and readjudication of the Veteran's 
claims by the RO.

In February 2010, the Veteran submitted additional evidence 
for VA's consideration.  This evidence consists of internet 
research printed from the VA website, additional lay 
statements from the Veteran and purported service buddies, 
and various service personnel records.  A waiver of review by 
the agency of original jurisdiction (AOJ), executed pursuant 
to 38 C.F.R. § 20.1304(c), was not provided with this 
evidence.  In March 2010, the Veteran was contacted and 
requested to clarify whether he wished to waive review by the 
AOJ, or else, wished to have his claim remanded for the 
purpose of review by the AOJ.  In April 2010, the Veteran 
replied and requested that his claim be remanded.  A review 
of the evidence received in February 2010 shows that is non-
duplicative and has not yet been considered by the AOJ.  
Additional evidence was also submitted by the Veteran in May 
of 2010.  Again, a waiver pursuant to 38 C.F.R. § 20.1304(c) 
was not provided.

The issue of service connection for prostate cancer, to 
include as secondary to Agent Orange exposure, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained in-service back injuries and an in-
service dental injury which resulted in paresthesias to his 
tongue.

2.  The Veteran has been diagnosed with lumbar spine 
osteoarthritis and a sensory neuropathy of the hypoglossal 
branch of the left side of his tongue.

3.  There is competent medical evidence that the Veteran's 
current lumbar spine osteoarthritis is etiologically related 
to injuries sustained during his active duty service.

4.  There is competent medical evidence that the Veteran's 
current sensory neuropathy of the hypoglossal branch of the 
left side of his tongue was first manifest during his active 
duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

2.  The criteria for service connection for a dental 
condition with nerve damage to the tongue have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including prostate cancer.  See 38 
C.F.R. § 3.307(a)(6)(ii).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld the Board's interpretation that, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict. In the 
Haas case, the Veteran stated that while serving aboard the 
U.S.S. Mount Katmai, he often saw large clouds of chemicals 
being dropped by aircraft over the forests, and that these 
clouds would drift out over the water because of prevailing 
offshore winds and would engulf his ship.

In its decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), and a 
supplemental opinion by the Federal Circuit in October 2008 
in Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), that 
appellant filed a petition for a writ of certiorari to the 
Supreme Court, which the Supreme Court denied on January 21, 
2009.  See Haas v. Peake, 129 S. Ct. 1002 (2009), 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Accordingly, the basic 
rule of Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  
That is, for purposes of applying the presumption of exposure 
to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the 
serviceman must have actually been present at some point on 
the landmass or the inland waters of Vietnam during the 
Vietnam conflict.

The Board notes that even if a veteran is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

II.  Service Connection for a Back Condition

A review of the Veteran's service treatment records reveals 
that he was negative for any back or spine findings at his 
September 1965 enlistment examination.  Similarly, no 
complaints of any back pain or a prior medical history 
involving the back were reported by the Veteran.

Subsequent service treatment records reflect that the Veteran 
did sustain multiple back injuries during service.  In 
January 1966, he reported back pain that was "of a 
superficial nature."  In October 1967, he returned with 
further complaints of back pain and was diagnosed with a low 
back strain.  The Veteran's back complaints persisted into 
December 1967.  At that time, he was treated in service for 
complaints of midline low back pain that was reportedly 
sustained in an automobile accident.  He was diagnosed with a 
low back strain and placed on temporary profile with 
limitations of no bending, lifting, or prolonged sitting or 
standing.  Follow-up treatment records from later that month 
reveal complaints of persistent back pain.  In February 1968, 
the Veteran returned for a back injury that was reportedly 
sustained while he was "scuffling with a friend" two weeks 
before.  The Veteran was diagnosed again with a mild muscle 
strain and instructed to return for further treatment on an 
as needed basis.  Subsequent service treatment records do not 
reflect further back complaints.  No clinical findings of the 
back are noted in the Veteran's January 1969 separation 
examination report.

Nonetheless, the Veteran continued to report back symptoms 
following his discharge from service.  In February 1969, the 
same month of his discharge, the Veteran filed a VA claim for 
service connection for a back disorder.  A VA examination 
conducted at that time did not reveal any orthopedic back 
disorders.

Despite the findings of the February 1969 VA examination, the 
Veteran maintained at his January 2007 Travel Board hearing 
and at a December 2009 VA examination that he has experienced 
chronic pain, stiffness, and weakness that was present since 
an in-service injury in 1968.  He relates that in 1968, he 
was changing a tire on a C-130 cargo plane, when his 
supervisor was called to review and record the work that had 
already been performed on the plane.  While the supervisor 
was kneeling to inspect the displaced tire, the plane 
reportedly shifted which caused the tire to dislodge.  
According to the Veteran, he was standing next to his 
supervisor and was able to stretch his body and extend his 
arms to keep the tire from falling.  He reports that his back 
was injured during the process of doing so.

Post-service private and VA treatment records from 2002 to 
2007 document continued complaints of pain and stiffness in 
the Veteran's back.

At a September 2003 VA treatment, the Veteran reported that 
he experienced low back pain since a heavy lifting incident 
during service in 1969.  X-rays of the lumbosacral spine 
revealed minor anterior wedging at L1 that "appeared old."  
Scattered mild to moderate hypertrophic spurring and mild 
disc narrowing at L5-S1 was also noted.

A January 2007 letter from the Veteran's private 
chiropractor, Dr. W.R., reflects the opinion that, "[i]t is 
likely that the low back injury that occurred in 1967 while 
he was serving in the military may be the leading cause of 
his present back condition." X-rays of the spine performed 
at the Veteran's December 2009 VA examination revealed slight 
intervertebral disk narrowing at L4-5 and L5-S1 with marginal 
spurs.  Range of motion of the thoracolumbar spine was 
limited.  The Veteran was diagnosed with lumbar spine 
osteoarthritis.  Based upon the Veteran's reported history, 
the findings on examination, and a review of the claims file, 
the VA examiner opined that this disorder was at least as 
likely as not related to the Veteran's in-service injury.

The Veteran's service treatment records demonstrate the 
occurrence of multiple in-service back injuries.  Although 
the Veteran's separation examination does not document any 
clinical findings of the spine, the evidence in the record 
shows that the Veteran continued to report back symptoms at 
the time of his discharge from service.  Post-service 
treatment records and statements by the Veteran at his 
January 2007 Travel Board hearing and his December 2009 VA 
examination credibly assert continuity of back symptoms since 
his active duty service.  These contentions are supported by 
Dr. W.R.'s January 2007 opinion and by the VA examiner's 
December 2009 opinion that the Veteran's current back 
disorder is at least as likely as not related to his active 
duty service.  There is no competent medical evidence that 
contradicts these findings.

Accordingly, the Board finds that the Veteran has a current 
back disability and that this disability was first manifest 
in service.  Service connection is accordingly warranted for 
this disorder.  As such, the claim is granted in full.

III.  Service Connection for Dental Condition and Nerve 
Damage to the Tongue

The Veteran's service treatment records reveal that he 
underwent dental surgery in January 1969 to remove two of his 
wisdom teeth.  The following month, he complained of slight 
paresthesias of the lingual and inferior alveolar nerves.  
Follow-up service treatment records note that the Veteran's 
paresthesias continued to improve with good prognosis.
Generally, the Veteran's post-service treatment records do 
not reflect complaints of any symptoms of the tongue, nor do 
they indicate any ongoing treatment for such a condition.

At a December 2009 VA examination, however, the Veteran 
reported persistent left tongue numbness and paresthesias 
since his in-service dental surgery to remove his wisdom 
teeth.  A sensory examination revealed hypalgesia of the left 
hemi-lingual area of the Veteran's tongue.  Based upon the 
Veteran's reported history, the findings on examination, and 
a review of the claims file, the examiner provided a 
diagnosis of sensory neuropathy of the hypoglossal branch of 
the left side of the tongue.  The examiner determined that a 
traumatic injection technique performed during the Veteran's 
in-service dental surgery induced a localized and chronic 
left hypoglossal nerve damage which is irreversible.  He 
concluded that it is at least as likely as not that the 
Veteran's current nerve injury is related to in-service 
manifestations documented in February 1969 service treatment 
records.

Based upon the foregoing evidence, the Board finds that the 
Veteran sustained paresthesias of his tongue during service 
as a result of dental surgery performed in January of 1969.  
The Veteran's symptoms have persisted since that time, and he 
has been diagnosed with chronic and irreversible left 
hypoglossal nerve damage that is at least as likely as not 
related to the Veteran's in-service injury.

Service connection is accordingly warranted for the Veteran's 
dental condition with nerve damage to the tongue.  As such, 
that claim is granted in full.

IV.  Duties to Notify and Assist

Insofar as the Veteran's claims of service connection for a 
back condition and service connection for a disability 
claimed as dental condition with nerve damage to the tongue, 
the Board has considered whether VA has fulfilled its 
notification and assistance requirements under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§ 3.159.  Nevertheless, given the favorable action taken 
above with regard to those claims, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Service connection for a back condition is granted.

Service connection for disability claimed as dental condition 
with nerve damage to the tongue is granted.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
instances where the Board's remand orders are not met with 
compliance, the Board itself errs in failing to insure 
compliance.  Id.

In its June 2007 remand, the Board directed that the RO make 
efforts to obtain Air Force documents such as flight logs, 
flight records, or aircraft and maintenance logs that 
corroborate that the Veteran flew from Okinawa to Cam Ranh 
Bay, Vietnam in July 7, 1968 and from Cam Ranh Bay, Vietnam 
to Okinawa on July 8, 1968; and/or worked on plane number 
[redacted] while at Cam Ranh Bay on those dates; and/or that the 
Veteran, during his service in Japan, performed the duty of 
washing planes that had been in Vietnam.  

In this regard, the RO made multiple attempts in September 
2007 and November 2008 to obtain such records from the Air 
Force Personnel Center in Denver, Colorado.  In responses 
from the Air Force Personnel Center dated October 2007 and 
December 2008, the RO was advised that no such records were 
in their possession, but that such records may be available 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Documents in the claims file show that the RO 
contacted NPRC by letter in July 2009 and via a PIES request 
in October 2009.  In January 2010, the NPRC responded by 
letter that all VA requests should be initiated through PIES 
and, for this reason, the request was being returned without 
action.  The record also shows that the AMC took action in 
December 2009 to obtain information from the Air Force 
Historical Research Agency at Maxwell Air Force Base.  In 
connection with this effort, the AMC was informed in December 
2009 that flight passenger manifests are destroyed after six 
weeks and aircraft maintenance logs are destroyed after one 
year and that, as the Veteran was not aircrew, he would not 
have individual flight records, which are given to aircrew at 
the time of discharge.  Later in December 2009, the AMC 
received additional information that it would not be 
confirmed that a particular individual flew in and out of Cam 
Ranh Bay in July 1968, but that the 777th Tactical Airlift 
Squadron did fly in and out of Vietnam during that time.  
Transcripts from the official histories of the 464th Tactical 
Airlift Wing (the unit to which the 777th Tactical Airlift 
Squadron was assigned) that detail all of the wing's 
activities in deploying to Vietnam in 1968 were also provided 
to the AMC and associated with the Veteran's claims folder.  

No documented response was received from NPRC, however, 
concerning the October 2009 PIES request, and there is no 
documentation in the claims file of any follow-up requests to 
the NPRC by the RO.

Under Stegall, this matter must be remanded again with 
instructions that the RO follow up on its October 2009 
request to NPRC.  Consistent with 38 C.F.R. § 3.159(c)(2), 
the RO should make as many requests as are necessary to 
obtain the relevant records and should end such efforts only 
if it concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.

Also, as noted by the Board above, in February 2010 
additional evidence was submitted by the Veteran without a 
waiver pursuant to 38 C.F.R. § 20.1304(c).  This evidence 
consists of various documents that have not been previously 
considered by the AOJ, including: internet research printed 
from the VA website; additional lay statements from the 
Veteran and purported service buddies; and various service 
personnel records.  The Veteran has requested that his claim 
be remanded so that the evidence in submitted in February 
2010 may be reviewed by the AOJ.  Additional evidence was 
also submitted by the Veteran in May of 2010.  Again, a 
waiver pursuant to 38 C.F.R. § 20.1304(c) was not provided.

Under the circumstances, the Board must also remand this 
matter for consideration by the RO of the evidence submitted 
by the Veteran in February and May of 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact NPRC to follow-
up on its initial July 2009 request for 
Air Force personnel records.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  The RO should incorporate into the 
claims file the additional evidence 
submitted by the Veteran in February and 
May of 2010.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
prostate cancer, to include as secondary 
to Agent Orange exposure, should be 
readjudicated.  All evidence received by 
VA since the RO's most recent December 
2009 Supplemental Statement of the Case 
should be considered.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


